     Case 1:19-cv-01512-DAD-BAM Document 30 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ASSOCIATION OF IRRITATED                         Case No. 1:19-cv-01512-DAD-BAM
     RESIDENTS, a non-profit association,
12                                                    ORDER GRANTING JOINT
                        Plaintiff,                    STIPULATION TO EXTEND CASE
13                                                    MANAGEMENT DEADLINES
            v.
14                                                    (Doc. No. 29)
     VITRO FLAT GLASS LLC,
15
                        Defendant.
16

17

18          Pursuant to the parties’ stipulation (Doc. No. 29), and good cause appearing, certain

19   discovery deadlines in the February 26, 2020 Scheduling Conference Order are HEREBY

20   MODIFIED as follows:

21          1. Non-expert discovery, including motions to compel, shall be completed no later than

22               February 26, 2021;

23          2. Initial expert witness disclosures shall be served no later than February 26, 2021;

24          3. Supplemental expert witness disclosures shall be served no later than March 12, 2021;

25               and

26          4. Expert discovery shall be completed by April 9, 2021.

27   All other deadlines in the February 26, 2020 Scheduling Conference Order remain in effect.

28   ///
                                                     1
     Case 1:19-cv-01512-DAD-BAM Document 30 Filed 11/02/20 Page 2 of 2


 1          The parties are cautioned that further modifications of the Scheduling Order will not be

 2   granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good cause may

 3   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any

 4   such further difficulties should be explained.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     November 2, 2020                           /s/ Barbara   A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
